Citation Nr: 1142149	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, K. B.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to August 1976, to include service in the Republic of Vietnam where he was injured on July 24, 1968 and for which he was awarded a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision which upon reconsideration confirmed the RO's earlier March 2008 denial of the Veteran's service-connection claim.

In August 2011, the Veteran and one of his sons testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO; a copy of the transcript is associated with the record.  At the hearing, additional evidence was received, along with a waiver of RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent and probative lay and medical evidence shows that the Veteran sustained a TBI during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a TBI are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  Given the favorable action taken with respect to the issue that is decided herein, the Board finds that no further notice or assistance is warranted with regard to the Veteran's claim for service connection for residuals of a TBI.  

Service Connection

The Veteran contends that he has residuals of a TBI sustained during service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2010).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Service personnel records clearly establish that the Veteran was awarded a Purple Heart for injuries sustained during combat in Vietnam.  Accordingly, the combat presumption does apply.

During the August 2011 hearing, his representative indicated that the Veteran sustained numerous injuries as a result of enemy mortar fire on July 24, 1968, including a closed-head injury, shrapnel wounds and a perforated eardrum.   As a result, the Veteran suffers from many symptoms of a TBI, including headaches, memory loss, and cognitive impairment.  

Service treatment records show that the Veteran was seen several times at the ENT clinic at Fort Knox for a perforated right tympanic membrane, status/post tympanoplasty, with good results. The Veteran had a pain in his left arm in June 1970, after which a piece of shrapnel was excised from it.  In September and October 1970, his right ear was treated for recurrent drainage.  In March 1971, he had multiple pieces of shrapnel excised from his right thigh.  In July 1971, the Veteran was treated for being nervous, having a "jumpy" feeling in his abdomen.  X-rays dated in March 1971, February 1972, and May 1973 revealed metallic density foreign bodies superimposed over the right shoulder, right lateral chest wall, right lower chest wall, and the posterior thoracic wall on the right.  A February 1975 ENT follow-up reveals that he had a perforated right tympanic membrane secondary to explosion in 1968.  A November 1969 record shows that he was given a permanent H3J profile for bilateral hearing loss.  A July 1976 audiology follow-up reflects that the Veteran had profound hearing loss in the right ear secondary to blast injury in the Republic of Vietnam and mild to moderate hearing loss in the left ear.  He again was placed on a physical profile for bilateral high frequency sensorineural hearing loss-no assignment involving exposure to loud noises or firing of weapons.  

On the Veteran's June 1976 retirement examination, the tympanic membrane of the right ear was poorly visible.  On the report of medical history portion of that examination report, the Veteran checked "Yes" for swollen or painful joints, eye trouble, ENT trouble, and hearing loss.    

During a July 1978 VA examination, the Veteran complained of dizziness.  In April 1981, he had surgery at the Louisville VA Medical Center (VAMC) to remove shrapnel in his right arm.  July 1981 VA x-rays revealed retained foreign bodies in the right shoulder.  A January 1982 VA hospital summary reflects a history of multiple shell fragment wounds (SFWs) on the right side of the body, including the right side of his face, and a right tympanic membrane rupture with bleeding due to injuries sustained during a rocket attack in 1968, after which he was transferred to Japan and then to Fitzsimmons in July 1968.  Surgery on his right ear was performed at Walter Reed in March 1982.  In May 1982, additional shrapnel was removed surgically from the Veteran's right leg at the Louisville VAMC.  A July 1982 VA general medical examination report reflects that the Veteran had walked with a cane since 1976 because of gout, SFWs, pain and poor balance.  X-rays confirmed the presence of retained foreign bodies in the right upper and lower extremities.  In October 1983, shrapnel was surgically removed from the Veteran right cheek at the Louisville VAMC.  

During an August 1986 VA neurological examination, the Veteran reported a history of chronic headaches since the rocket attack in 1968.  A March 1987 VA examiner diagnosed the Veteran with PTSD due to the rocket attack in 1968.  In July 1987, additional shrapnel was excised from the Veteran's right thigh.

A June 2007 VA physical medicine rehab consult reflects a history of balance compromise attributed to inner ear blast injury.  A private July 2007 computed tomography (CT) of the head revealed multiple metallic densities imbedded within the scalp bilaterally, with the largest on the left near the vertex.  Subsequent VA treatment records show the presence of shrapnel in his head from a mortar injury in 1968 (left scalp vertex, right zygomatic arch and right parotid by CT).  During a May 2008 VA polytrauma initial assessment, the Veteran complained of problems with vertigo, slight memory loss, sleeplessness and deafness in the right ear.  He reported that he was in a tent sleeping when a mortar round hit his tent and affected the entire right side of his body.  He has shrapnel imbedded in his scalp, face and neck.  He admitted to having problems with stress and depression.  The assessment included gait/balance issues and TBI, 40 years ago.  During a June 2008 VA polytrauma consult, the Veteran reported sleep problems, balance issues and right lower extremity weakness and complaints of dizziness.  A July 2008 VA polytrauma clinic follow-up reflects that the Veteran uses a calendar for a memory aid and his wife also assists and that he had a history of a TBI more than 40 years ago with severe shrapnel injury to the head in Vietnam and loss of consciousness.  The assessment included memory loss-comp and chronic pain, improved.

During a January 2009 VA TBI examination, the Veteran reported that he did not know the severity of his TBI as he was unconscious; however, he had been having headaches for years.  He indicated that he was discharged from the military using a cane and a walker for ambulation due to balance problems relating to a perforated eardrum.  Memory impairment was severe.  Cognitive impairment was manifested by decreased attention, difficulty concentrating, difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc.).  Neurobehaviorally, he has felt restless for "years".  On examination, he had a positive Romberg test, falling backward, mild intention tremor of both upper extremities and mild upper extremity external cogwheeling.  Cranial nerve dysfunction included subjective decreased sensation to light touch and sharp on the right forehead, cheek and neck.  Mini mental status testing was considered invalid due to the Veteran's history of stoke, illiteracy and lack of cooperation.  The VA examiner, a P.A., indicated that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals relating to a TBI.  The examiner noted service treatment records showed that the Veteran had a tympanic membrane rupture in a blast incident in Vietnam, but there was no other evidence of a head injury or of residuals of a TBI other than his ear condition.  SFWs were noted on the right side of the face and posterior neck, adding that they did not penetrate the skull.  This examiner indicated that the Veteran had functioned for eight years after the blast incident without any indication of or references to a TBI and without a profile related to the explosion that occurred in 1968.  Due to the above reason with lack of evidence of a TBI, the positive findings on the template would not be attributed to a TBI.

During a March 2009 VA polytrauma follow-up, the Veteran reported having insomnia since Vietnam, going to sleep around 11 p.m. but waking up at 2 or 3 a.m. and not being able to fall back to sleep, getting up and then going back to bed around 4 or 5 a.m.  He indicated that he continued to have headaches and dizziness at times and that he is sometimes short and forgetful with his wife and daughter.  At a September 2009 VA polytrauma follow-up, the Veteran reported that he had gone to the ER at Fort Knox due to a migraine headache/feeling that his body was heavy and could not lift himself/ceiling spinning around him.  An October 2009 MRI of the brain revealed mild age-related atrophy with mild diffuse white matter disease, most likely representing changes of chronic small vessel disease given the Veteran's age.  Examination was limited by metallic artifact within the soft tissues, more prominent on the right than the left.  He was diagnosed with a migraine headache and discharged home on Percocet.  Two weeks later, the Veteran again reported that he had gone the day before to the ER for headaches, which he had been having on-and-off since the 1980s.  Recently, they were becoming more prevalent with associated dizziness and increasing memory loss.  The assessment was headaches-episodic.

In an October 21, 2009 statement, the Veteran's VA primary care physician indicated that he was wounded by a mortar round in Vietnam on July 24, 1968.  When hit by the mortar, he was initially flown to Japan and later taken to Denver, Colorado, where he received treatment for about a year for PTSD, headaches, neck pain, memory loss, slowness, confusion, severe tiredness, mood changes, sleep deprivation, lightheadedness, vomiting, sensitivity, blurred vision, ringing in his ears, and severe balance loss.  He returned to active duty and had a P3 profile for limited duty which allowed him to remain active until his retirement in 1976.  When he retired, VA rated the Veteran at 50 percent disabling.  In October of 2008, the Veteran was diagnosed at the Louisville VAMC with a TBI, but the report failed to list the type of injuries he received, which were caused by a mortar round.  Less than a week later, the Veteran again was seen in the ER for complaints of dizziness, blurred vision, and right-sided weakness.  In December 2001, the Veteran's VA primary care physician indicated that a CT in 2008 showed that the Veteran's shrapnel had been present since 1968.  In January 2010, the Veteran was concerned about feeling the shrapnel move in his head since his 2009 MRI.

A February 2010 VA TBI examiner indicated that a review of the claims file showed that the Veteran was awarded a Purple Heart for wounds received in action during service in the Republic of Vietnam on July 24, 1968, and that a November 1968 service treatment record documented a perforated right tympanic membrane.  On the report of medical history portions of a July 1969 reenlistment examination and a June 1976 retirement examination, the Veteran had answered "No" to frequent or severe headaches, dizziness or fainting spells, or head injury.  The Veteran reported that he was "knocked cold" as a result of a mortar round and awoke in Japan and recalled being hospitalized for "a long time."  He recalled being airvaced to a state-side hospital.  However, he was unable to relate much information because he did not remember.  The examiner indicated that the Veteran was given a profile for diagnoses of hypertension, phlebitis and bilateral high frequency hearing loss.  The Veteran was diagnosed with "TBI 40 years ago, no new issues that are not being managed by PCP" by the VA polytrauma clinic on May 8, 2008.  Current symptoms were severe headaches and memory loss.  The VA examiner indicated that there were no records to confirm injury, loss of consciousness or treatment.  Given the tympanic rupture and the SFW in the arm found in the Veteran's records, the examiner determined that the severity of the initial injury was at least moderate.  Symptoms included chronic severe headaches with related nausea/vomiting, daily; daily dizziness or vertigo; right-sided weakness in arm and leg with gait ataxia; insomnia-averages four to five hours of sleep per night; moderate fatigue; depression/anger outburst/easily upset; moderate memory impairment, and bilateral sensorineural hearing loss, right worse than left ear, status post blast injury with resultant right tympanic membrane rupture in 1968.  Cognitive impairment was manifested by decreased attention, difficulty concentrating, difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc.).  

On examination, the Veteran had a faint resting tremor of both hands, worse with intention; imbalance noted with stance phase of ambulation; and depression-already treated for PTSD.  There was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  He had mildly impaired judgment for complex or unfamiliar decisions and was occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  He was often disoriented to two or more of the four aspects (person, time, place, and situation) of orientation.  Visual spatial orientation was mildly impaired.  He occasionally would get in unfamiliar surroundings and has difficulty reading maps or following directions, but was able to use an assistive device such as GPS.  He also had three or more subjective symptoms that moderately interfered with work, such as marked fatigability, blurred or double vision, and headaches requiring rest periods most days.

In late March 2010, a VA neuropsychological evaluation was performed.  The Veteran denied a history of closed head injury other than the blast exposure but reported chronic headaches, numbness in his right hand and thigh, and balance problems.  The evaluation results indicated that the Veteran's current level of intellectual functioning was in the borderline range with slightly stronger perceptual-organizational abilities (borderline/low average) than verbal skills (extremely low/borderline level).  His performance revealed a mild to moderate level of dementia, given the impairment seen in his memory and visual-perceptual skills.  In light of his medical history, it would seem that the Veteran's dementia was vascular in nature although a degenerative process such as Alzheimer's disease cannot be entirely ruled out.  With respect to head injury while in Vietnam, the examiner indicated that it would be mere speculation to draw an association between his current cognitive status and the blast injury he sustained over 40 years ago, adding that it seems as likely that his current level of cognition represented a decline from a vascular or degenerative etiology as from his remote head injury.  The diagnostic impression was dementia NOS (Not Otherwise Specified).  This examiner opined that the Veteran's current disorder was not the result of a car accident in 1975, noting that he had since been diagnosed with hypertension and diabetes mellitus and had since suffered a stroke resulting in hemiparesis.  Most recent neuropsychological testing results negated any diagnosis of a current TBI and conversely revealed cognitive and psychological findings associated with a vascular dementia with a compounding competent of features of Alzheimer's dementia.  It was, therefore, the opinion of the March 2010 VA examiner that there was no current TBI and thus no relationship to current findings of dementia to the Veteran's in-service car accident in 1975.  The Veteran's report of combat events and a Purple Heart that was received for injuries in 1968 could have resulted in a TBI at that time.  However, the natural progression of a TBI is that it is self-limiting and does improve.  Therefore, the VA examiner opined it was highly likely that the Veteran suffered a TBI immediately surrounding the time of the injury in 1968, and this would be consistent with the Veteran's report of combat events and injury.  However, his current cognitive symptoms were "NOT TBI related" but that of a vascular dementia.  In support, the examiner noted that the Veteran's combat injury was sustained forty years ago but unfortunately the extent of his cognitive and psychological impairment could not be ascertained, as those records were unavailable and not found among his service treatment records.  Though the nature of the injury relayed by the Veteran as well as documented injury of a ruptured eardrum could be caused by a blast related TBI in 1968, it was the opinion of this examiner that because there were no current TBI residuals per the recent neuropsychological testing, the Veteran's current symptoms were not TBI related and were not consistent with his report of combat events and injury in service.  Instead they were the result of vascular disease and the aging process.
  An April 2010 VA polytrauma follow-up reflected that the Veteran had a history of a 40-year old TBI and continued to have daily mild right-sided aching headaches, becoming more severe twice a week and accompanied by nausea.

Based on the above, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a TBI is warranted.  

The Board acknowledges that the March 2010 VA neuropsychological examiner opined that because there were no current TBI residuals per the recent neuropsychological testing, the Veteran's current symptoms were not TBI related and were not consistent with his report of combat events and injury in service but instead with vascular disease and the aging process.  Even so, this same VA examiner opined it was highly likely that the Veteran suffered a TBI immediately surrounding the time of the injury in 1968, and this would be consistent with the Veteran's report of combat events and injury.  Moreover, in an October 2009 statement, the Board observes that, even though it does not appear that the Veteran's VA primary care physician had access to the claims file, he noted that the Veteran's records clearly show that he had been diagnosed in 2008 with residuals of a TBI by the polytrauma clinic at the Louisville VAMC, but the report failed to list the type of injuries he received, which were caused by a mortar round in 1968.  Since 1968, the Veteran has been treated for PTSD, headaches, neck pain, memory loss, slowness, confusion, severe tiredness, mood changes, sleep deprivation, lightheadedness, vomiting, sensitivity, blurred vision, ringing in his ears, and severe balance loss.  The Veteran has undergone extensive testing that has resulted in the conclusion that the Veteran sustained at least a mild to moderate TBI while serving in Vietnam, for which he since has been treated for various residuals related to his 1968 injury as evidenced by repeated surgeries related to a perforated right tympanic membrane and for excisions of retained foreign bodies, to include from his right cheek.  

Moreover, the Veteran has consistently claimed that he lost consciousness and received extensive treatment for residuals of injuries sustained in July 1968.  The totality of the medical evidence, along with the Veteran's and his son's lay statements and testimony, leads to the conclusion that he Veteran sustained a TBI in 1968.  Thus, based on the above, and resolving all doubt in the Veteran's favor, the Board concludes that service connection for a TBI is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a TBI is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


